19-42174-jpg   Doc 33   FILED 12/23/19   ENTERED 12/23/19 10:59:41   Page 1 of 7
19-42174-jpg   Doc 33   FILED 12/23/19   ENTERED 12/23/19 10:59:41   Page 2 of 7
19-42174-jpg   Doc 33   FILED 12/23/19   ENTERED 12/23/19 10:59:41   Page 3 of 7
19-42174-jpg   Doc 33   FILED 12/23/19   ENTERED 12/23/19 10:59:41   Page 4 of 7
19-42174-jpg   Doc 33   FILED 12/23/19   ENTERED 12/23/19 10:59:41   Page 5 of 7
19-42174-jpg   Doc 33   FILED 12/23/19   ENTERED 12/23/19 10:59:41   Page 6 of 7
19-42174-jpg   Doc 33   FILED 12/23/19   ENTERED 12/23/19 10:59:41   Page 7 of 7
